Citation Nr: 1233394	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  12-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected dermatitis of the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal to the Board, submitted in February 2012, the Veteran requested a hearing before a Veterans Law Judge (VLJ) by live videoconference.  See 38 C.F.R. § 20.700 (2011).  VA, however, certified the Veteran's claim to the Board before he was scheduled for his requested hearing.  

Due process considerations mandate that the Board may not proceed with review of the claim on appeal without affording the claimant an opportunity for the requested hearing.  Therefore, a remand is required for the scheduling of a hearing by live videoconference before a VLJ.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a), also recognizing that the Veteran lives abroad and therefore requires appropriate advance notice in order to make travel arrangements.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


